Citation Nr: 1310770	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Whether there was clear and unmistakable error in an August 2002 rating decision, which denied entitlement to service connection for hepatitis C.

4.  Entitlement to special monthly pension at the housebound rate. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, July 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2012, the Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the Veteran made it clear to the undersigned that he was seeking special monthly pension based at the housebound rate only.  See transcript on pages 5 and 7 ([I]t's my opinion that I should be awarded the monthly pension for housebound but not for aid and attendance.").  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied service connection for hepatitis C finding there was no credible evidence of a nexus between the diagnosis of hepatitis C and incidents the Veteran claimed in service.  The Veteran was notified of the decision that same month along with his appeal rights, and he did not appeal the decision nor was new and material evidence received within one year of the rating decision.

2.  The evidence added to the record since the August 2002 rating decision shows that there is competent evidence of a nexus between the diagnosis of hepatitis C and incidents in service.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.

3.  There is competent evidence that establishes hepatitis C had its onset in service.

4.  The August 2002 rating decision, which denied entitlement to service connection for hepatitis C, was consistent with the evidence then of record and consistent with the law and regulations in effect at that time.

5.  The Veteran does not have a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities, nor is he permanently housebound by reason of his disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for hepatitis C has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The August 2002 rating decision, which denied entitlement to service connection for hepatitis C, is final and was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2012).

4.  The criteria for special monthly pension at the housebound rate have not been met.  38 U.S.C.A. §§ 1513, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Before addressing whether these duties have been met, the Board notes that it will not discuss whether VA has met the duties to notify and assist in connection with the claim involving service connection for hepatitis C for two reasons.  One, the reopening of the claim is a favorable action, and it means the Veteran was successful in his application to reopen the previously-denied claim.  Thus, any failure on the part of VA to inform the Veteran of the reasons for the prior denial is moot..  Two, the Board is granting service connection for hepatitis C, and thus this is a full grant of the benefit sought.  

Additionally, as to the portion of the Veteran's claim where he alleges clear and unmistakable error, the VCAA does not apply to these types of claims.

Regarding the claim of entitlement to special monthly pension, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2008 letter, sent prior to the April 2008 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his claim for special monthly pension, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter did not advise him of the information necessary to establish a disability rating and effective date; however, the Board finds the Veteran is not prejudiced by this.  First, it must be noted that special monthly pension does not involve the assignment of a disability rating, but rather it involves a specific sum of money added on to the monthly pension benefit.  Second, because the Board is denying the benefit sought, the issue of how an effective date is assigned is moot.  

Relevant to the duty to assist, VA has obtained VA treatment records and provided the Veteran with VA examinations.  The Veteran has submitted medical opinions in connection with his claims.  

In July 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at *3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  

During the July 2012 hearing, the undersigned identified the issues on appeal as whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for hepatitis C and entitlement to special monthly pension.  See transcript on page 2.  While the undersigned neglected to address the issue of whether clear and unmistakable error was shown in the August 2002 rating decision, the Veteran raised the issue at the hearing and the undersigned allowed testimony on the issue.  Id. on pages 8-15.  As to the other two issues, information was solicited regarding the basis for the Veteran's belief why service connection for hepatitis C was warranted.  The Veteran's testimony regarding special monthly pension indicated that he knows the type of evidence needed to substantiate this kind of claim.  For example, he told the undersigned he did not need aid and attendance because he could take care of his everyday needs.  Id. on page 7.  The Veteran testified why he believed he was factually housebound.  Id. on pages 5-7.  Therefore, not only were the issues explained in terms of the scope of the claims for benefits, but the outstanding issues material to substantiating the claim were also fully discussed.  See Bryant, 23 Vet. App. at 497.  

The Board concludes that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose in connection with this claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  New & Material Evidence

In an August 2002 rating decision, the RO denied entitlement to service connection for hepatitis C, finding that the risk factors the Veteran had alleged, other than drug use, were not credible and thus there was no nexus to service.  The Veteran was notified of this determination in August 2002, along with his appeal rights.  See notice letter.  He did not initiate an appeal, nor was new and material evidence received within one year.  Therefore, the August 2002 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 20.1103.

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The relevant evidence received since the August 2002 rating decision includes a private medical record submitted by the Veteran and a medical opinion obtained by the Board, wherein the medical professionals determined, at a minimum, that it was at least as likely as not that the Veteran incurred hepatitis C during service.  Such opinions constitute new and material evidence to reopen the claim of entitlement to service connection for hepatitis C.  Specifically, at the time of the 2002 decision, the RO determined there was a lack of competent and credible evidence of a nexus between the diagnosis of hepatitis C and service.  The evidence received during the appeal period shows that two medical professionals have attributed the diagnosis of hepatitis C to incidents in service.  This evidence was not previously before the RO at the time of the 2002 rating decision.  Additionally, it is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, here, a nexus between the current disability and service, which nexus opinion was rejected at the time of the 2002 rating decision (this will be discussed in more detail below in the claim for clear and unmistakable error in the August 2002 rating decision).  Thus, the claim for entitlement to service connection for hepatitis C is reopened.  38 C.F.R. § 3.156.  The Board will now address the claim on the merits.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that service connection is warranted for hepatitis C.  At the July 2012 hearing, he testified he felt he got the disease through "heard inoculations," where they would line up individuals and give them injections in their arms.  He noted that at the time he was in service, there were no safety precautions taken, and he felt that this was a contributing factor to his developing hepatitis C.  The Veteran testified he also felt that dental treatment he received in service could have caused his hepatitis C, as he claimed the dentist did not wear gloves.  He stated that during basic training, he was forced to dry shave as punishment in his company, where one person was forced to get a razor from the trash and everyone had to use it.  The Veteran testified he had blood on his face.  Lastly, he claimed that bodily fluids were possibly exchanged with haircuts.  

The Board has reviewed the evidence of record and finds that the evidence supports the award of service connection for hepatitis C.  Initially, the Board notes that it finds that the Veteran was exposed to the following risk factors in service: unsterilized air gun devices used to administer vaccinations, shaving razors contaminated with the blood of other service members, and dental treatment.  The Board also finds as fact that the Veteran used drugs intravenously between 1970 and 1973, as reported by him to a VA examiner in November 2001.  See November 19, 2001, VA treatment record.

In a December 2012 medical opinion, a VA medical professional acknowledged the Veteran's statements regarding potential risk factors for hepatitis C and that an unsterile gun device or shaving razors used by multiple service members both had the potential to transmit hepatitis C.  For the dental treatment, the VA professional stated that only if unclean and contaminated instruments were used could it hold the potential to transmit a viral illness, such as hepatitis C.  The examiner stated that he felt it was as likely as not that the Veteran's diagnosis of hepatitis C was potentially related to his time in service, as if the circumstances described by the Veteran happened, they could have contributed to the Veteran's illness.  The Board sought clarification from the examiner, as the examiner failed to address the finding of fact by the Board that the Veteran did, in fact, use drugs intravenously and intranasally.  In a January 2013 addendum, the examiner stated he was unable to attribute the onset of hepatitis to one instance over another and thus concluded that any of the instances described by the Veteran would be equally likely to have caused hepatitis C.  The Board accords this medical opinion high probative value, as the examiner weighed the relevant facts and accepted that the Veteran had engaged in intravenous and intranasal drug use and still found that the use of the same razor or unsterilized immunization guns to be equally likely to cause hepatitis C.

The Board has considered the May 2011 VA medical opinion, wherein the examiner concluded that hepatitis C was less likely as not to have been incurred in service because there was no documentation noted in the service treatment records regarding hepatitis C.  The Board finds this medical opinion inadequate, as there was no test for hepatitis during the Veteran's period of service and also because documentation in the service treatment records is not a prerequisite to granting service connection.

The Board has also considered the April 2012 medical opinion submitted by the Veteran; however, the Board has accorded such opinion little to no probative value, as the examiner claimed that the Veteran did not engage in intravenous drug use and alleged that such fact in the treatment records was false, which fact the Board rejects as not credible.  In a November 2001 VA treatment record, the examiner wrote that the Veteran had engaged in intravenous drug use from 1970 to 1973.  The Board finds no basis to conclude that the November 2001 VA examiner wrote facts in a treatment record that were not reported to him.  In other words, the Board finds that the November 2001 VA examiner's notation of the drug use was the result of the Veteran admitting to the VA professional that he had engaged in intravenous drug use.  The Veteran's subsequent denial of such behavior is not credible.  Because the April 2012 medical opinion is based upon an inaccurate factual premise, the Board has accorded the opinion little probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (Board "may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate ... [or] because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.").

In weighing the medical opinions, the most probative medical opinion is the December 2012 opinion and the January 2013 addendum.  The VA examiner had an opportunity to review the evidence of record and make an opinion based upon the hepatitis risk factors the Board finds occurred back in the 1970's.  The examiner concluded that no risk factor was more likely to be the cause and thus that all causes were equally likely.  This allows a finding that the Veteran developed hepatitis C in service.  Accordingly, service connection for hepatitis C is warranted.

III.  Clear and Unmistakable Error

A.  Standard

A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  '"Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992) (en banc).  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for determining when there was clear and unmistakable error present in a prior decision: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell, 3 Vet. App. at 313-14.

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 44.

B.  Background

The Veteran has alleged that the RO's denial of his claim in August 2002 was clear and unmistakable error.  At the July 2012 hearing, the Veteran testified that the RO wrongfully denied his claim for service connection for hepatitis C in 2002.  He stated that the RO rejected his allegation of having developed hepatitis C from an inoculation gun and found that it was not a known risk factor for contracting hepatitis C.  The Veteran testified that the RO had rejected his allegation of being forced to do dry shaving, and that his lay statements were admissible and should have been accepted by the RO.  He stated the RO also rejected his allegation of potential exposure to hepatitis C based upon dental treatment in Germany.  The Veteran asserted that the RO was required to accept his lay statements.  Lastly, he stated the RO ignored the positive medical opinion provided by the VA examiner in the July 2002 VA examination report.  He stated the RO had committed a Colvin violation in failing to accept the medical opinion.  The Veteran alleged that the VA examination report had been altered.

In July 2001, the Veteran submitted a formal claim for compensation for hepatitis C.  See VA Form 21-526, Veteran's Application for Compensation or Pension.  In a January 2002 statement, the Veteran listed his risk factors for having contracted hepatitis C, which involved (1) an inoculation gun; (2) dry shaving; (3) additional shots; and (4) dental work in Germany.  A November 2001 VA treatment record shows the Veteran reported intravenous drug use from 1970 to 1973, tattoos in 1972, and no blood transfusion.  He also reported alcohol use from the age of 16, but quit in 1995.

Service treatment records show that in a September 1972 Report of Medical Examination revealed no identifying body marks, scars, or tattoos.  The Veteran received treatment for various complaints during service, such as an ankle injury, nausea, left foot pain, upper respiratory infection, eye infection, and other symptoms.  A July 1975 Report of Medical Examination shows the examiner found no identifying body marks, scars, or tattoos.  There is evidence that the Veteran received dental treatment.  

In a November 2001 VA treatment record, the examiner wrote that the Veteran reported intravenous drug use from 1970 to 1973, tattoos in 1972, and no blood transfusion.  The Veteran also reported alcohol use from 16 years old until 1995.

VA provided the Veteran with a VA examination in June 2002.  The examiner indicated he had reviewed the claims file, which is supported in the examination report, as he laid out the facts he reviewed.  At that time, the Veteran denied intravenous drug use.  The examiner noted that there was evidence to the contrary in the record.  He stated that as to the question of intranasal cocaine, the Veteran was not sure, "but he did use cocaine in some form in the past."  The examiner diagnosed hepatitis C.  The examiner provided a medical opinion, which reads as follows:

As to connection to service-related activity, there is no definite evidence as noted above, for any service connection for this.  The only factors that occurred in the military that might have some bearing is the use of the multiple gun injectors and the obtaining of a tattoo in 1973 while he was still on active duty....for a non in line of duty activity.

Based on the above information, it is likely that the hepatitis C is related to military service, and at this point it would be classified as likely as not, although in these cases the benefit of the doubt is often given to the military member.

The Board is aware that parts of the opinion were crossed out with some words added in.  Based upon the Board's review of the medical opinion, it appears the examiner is the one who crossed out words and handwrote other words, as he put his initials next to the handwritten changes.  The Board has provided the opinion as modified by the examiner.

In the August 2002 rating decision, the RO denied service connection for hepatitis C.  The RO found that the service treatment records did not show treatment for hepatitis C, abnormal liver function tests, or exposure to blood products during service.  The RO acknowledged that the Veteran had alleged that he contracted hepatitis C possibly from an inoculation gun, dry shaving, or through a dentist.  The RO wrote the inoculation gun was not a known risk factor associated with the contraction of hepatitis C.  It found the dry shaving allegation could not be verified, and that there was no evidence to support the Veteran's allegation of having contracted hepatitis C from the dentist.  It noted that there was no evidence of a tattoo in the entrance and separation examinations.  Thus, it found that the tattoo could not be verified as having been done while the Veteran was in service.  The RO concluded that the Veteran's exposure to hepatitis C during service could not be verified, and denied the claim.

The RO informed the Veteran of this decision in August 2002 along with his appeal rights, and the Veteran did not submit a notice of disagreement, nor submit additional evidence within one year of the rating decision.

As stated above, the Veteran alleges that VA committed clear and unmistakable error in not awarding service connection for hepatitis C because there was competent evidence of a nexus between the diagnosis and an incident in service and that the RO committed a Colvin violation in denying the claim at that time.

C.  Applicable law in 2002

In a claim for clear and unmistakable error, VA must consider the law in effect at the time of the rating decision being attacked.

The applicable law and regulations in effect at the time of the August 2002 rating decision are essentially the same as those currently in effect.  Under 38 U.S.C.A. § 1110, it stated the following:

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct.

The provisions of 38 C.F.R. § 3.303(a) in 2002 provided that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2002).  

An April 2001 training letter addressed adjudicating hepatitis C claims based on a September 2000 review of these types of claims and provided information learned from this review.  See VBA Training Letter 01-02, April 17, 2001.  Under Part C of the letter, it was entitled, "Review of risk factors for HCV infection (These are valid risk factors to determine the issue of service connection on a direct basis)."  The training letter provided a list of the "medically recognized risk factors," which were as follows:

1. Transfusion of blood or blood product before 1992;
2. Organ transplant before 1992;
3. Hemodialysis;
4. Tattoos;
5. Body piercing;
6. Intravenous drug use (due to shared instruments);
7. High-risk sexual activity (risk is relatively low);
8. Intranasal cocaine (due to shared instruments);
9. Accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane;
10. Other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles and sharing of toothbrushes or shaving razors.

See page 3.

In Colvin v. Derwinski, 1 Vet. App. 171 (1991), the underlying Board decision involved the Board denying reopening a claim for service connection for multiple sclerosis even though there were medical opinions that the Veteran had manifested multiple sclerosis within the seven-year presumptive period.  The Board essentially rejected the medical opinions.  The Court held that the Board "must consider only independent medical evidence to support [its] findings rather than provide [its] own medical judgment in the guise of a medical opinion."  In other words, the Board could not replace its own medical opinion with that of a medical professional.

Under the provisions of 38 C.F.R. § 3.102 (2002), it provided that reasonable doubt should be resolved in a veteran's favor.

D.  Analysis

The Veteran has alleged that the RO erred in failing to grant service connection in 2002 because there was competent evidence of a nexus between the diagnosis of hepatitis C and an incident in service.  

The Board has carefully reviewed the evidence of record at the time of the August 2002 rating decision and the law extant at that time and concludes that the application of the law to the facts in this case is against a finding that clear and unmistakable error was committed by the RO in the decision when it denied entitlement to service connection for a low back disorder.  The reasons follow.

While the June 2002 examiner provided an opinion that would indicate a nexus to service, the Board finds that the medical opinion was lacking for multiple reasons.  First, the examiner wrote, "The only factors that occurred in the military that might have some bearing is the use of the multiple gun injectors and the obtaining of a tattoo in 1973."  The use of the language "might have" could lead an adjudicator to conclude that such opinion was speculative and thus insufficient to establish a nexus to service.  Second, at that time, there was a training letter that provided a list of 10 medically recognized risk factors for the hepatitis C virus, which did not include the inoculation gun.  (A Fast Letter in 2004 made a finding that it was biologically plausible, but that was the first time a letter addressed that risk factor.  See VBA Fast Letter (04-13) June 29, 2004.)  Thus, the adjudicator was following VA policy at that time in not accepting the inoculation gun as a risk factor.  

Third, the examiner did not provide a rationale for the conclusion that it was a possible risk factor, such as how such occurrence could transmit the virus.  Fourth, the examiner failed to address the risk factor of the Veteran having engaged in intravenous drug use.  While the Veteran denied using drugs intravenously to the examiner, he had reported having engaged in such behavior previously in November 2001.  Thus, there are multiple bases for why the RO discounted the medical opinion, which involves a weighing of the evidence, which cannot rise to the level of a clear and unmistakable error.  See Damrel, 6 Vet. App. at 245 (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  

To the extent that some of these factors establish that the medical opinion was inadequate, the failure of the RO to seek an addendum to the medical opinion cannot constitute clear and unmistakable error.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed.Cir.2002) (explaining that a breach of the duty to assist does not constitute clear and unmistakable error because the breach results in an incomplete record, not an erroneous record).

The Veteran is correct in that he is competent to report having received a tattoo in service and having to perform dry shaving as punishment, which instances the examiner and the RO dismissed as not having occurred during service.  However, just because the Veteran is competent to report such instances does not make such assertions credible.  At the time of the June 2002 VA examination, the Veteran denied a fact he had previously admitted (having engaged intravenous drug use), which would indicate the Veteran had provided inconsistent statements, which goes towards the Veteran's credibility.  Thus, it was within the RO's discretion to find the Veteran's allegations of various risk factors as lacking credibility, which involves a weighing of the evidence, which also cannot form the basis for a finding of clear and unmistakable error.  See Damrel, 6 Vet. App. at 245.

Even if the Board were to conclude that the RO had committed error in failing to accept the June 2002 VA medical opinion as having provided a nexus between hepatitis C and an in-service event, the Board cannot conclude that such would have manifestly changed the outcome of the claim.  In providing the potential causes of the virus, the examiner failed to address intravenous drug use, which, clearly, is a risk factor.  The Board cannot conclude that the only risk factor that could have caused hepatitis C was an in-service risk factor and not a risk factor that would not entitle the Veteran to service connection for hepatitis C.  In other words, the Board cannot conclude that the evidence at that time established that service connection for hepatitis C was warranted since the Veteran had admitted to using drugs intravenously from 1970 to 1973.  The Board is aware that the Veteran was in service from 1972 to 1973, but even if the hepatitis C virus had been contracted from intravenous drug use during service, it is debatable whether it would result in a finding of willful misconduct.  See 38 C.F.R. § 3.301(c)(3) (2002) (drug usage as potential willful misconduct).  

For all the above reasons, the Board finds that the RO's determination in August 2002 to deny entitlement to service connection for hepatitis C did not constitute clear and unmistakable error.  The August 2002 rating decision was reasonably supported by the evidence then of record and the law in effect at the time.  The appeal is denied, and the August 2002 rating decision as to the denial of service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

IV.  Special Monthly Pension

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a single permanent disability rated as 100 percent disabling under the Schedule for Rating Disabilities (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and a veteran either (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).  

A veteran will be found to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 C.F.R. § 3.351(d)(2).  

At the July 2012 hearing before the undersigned, the Veteran clarified that he was seeking housebound benefits only.  He stated he had a skin disease, which involved being sensitive to the sun, where he could not be in the sun for long periods of time.  The Veteran stated the sun easily burned his skin.  He stated he felt he was housebound.  He stated that he would stay inside because of the skin disease and would have to put on skin protection to prevent himself from burning.  The Veteran was asked how he would get food, and he stated he would run errands and go to doctors's appointments early in the morning before the sun "reached its zenith around 12:00 noon."  The Veteran stated he had a car, a license, and that he would drive places early in the morning to stay out of the sun.  After that, he would go home and stay home.  The Veteran stated that other than going to his doctor appointments, he would stay home.  He asserted he should be granted special monthly pension for housebound but not for aid and attendance.

In August 2002, the RO granted a nonservice-connected pension based on the finding that the Veteran was unable to secure and follow a substantially gainful occupation due to disability (hepatitis C with depression, chronic bronchitis with asthma, and chronic sinusitis).  More recently, he has been found to have additional disabilities of papillary thyroid cancer, status post total thyroidectomy, and lumbar strain with degenerative changes.  He has a combined rating of 80 percent.  Thus, the Veteran is not shown to have met the minimum schedular rating of a disability ratable at 100 percent.  

Moreover, in a claim for housebound benefits, it must be demonstrated that the Veteran is, in fact, confined to his home.  At the July 2012 hearing before the undersigned, the Veteran testified that he reason he was housebound because of a skin disease, which makes his skin sensitive to the sun, and because of depression to some extent.  However, he testified that he had a car, a license and was able to drive out to get food and attend doctors's appointments, but he would run such errands before noon to avoid the more intense sunlight.  While he stated that beyond this and beyond driving to doctors's appointments, he hardly left his house, the ability to drive to purchase food and to doctors's appointments demonstrates that he is not housebound.  For these reasons, the Board finds that a preponderance of the evidence is against finding him to be housebound.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and special monthly pension based upon being housebound must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened.

Entitlement to service connection for hepatitis C is granted.

Revision on the basis of clear and unmistakable error in the August 2002 rating decision, which denied entitlement to service connection for hepatitis C, is denied.

Entitlement to special monthly pension is denied.



_________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


